Citation Nr: 0300836	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a subtotal gastrectomy secondary to duodenal ulcer 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
January 1949.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
RO in Detroit, Michigan which denied the veteran's 
application to reopen the claim of entitlement to service 
connection for a subtotal gastrectomy secondary to 
duodenal ulcer disease.
 
FINDING OF FACT

1.  In an unappealed March 1953 decision, the RO denied 
service connection for duodenal ulcers.  Evidence received 
since the March 1953 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
a claim of service connection for duodenal ulcers, and the 
March 1953 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that 
discussions as contained in the initial rating decision of 
March 1953, the March 2001 rating decision, in the 
December 2001 statement of the case, VA letters to the 
veteran dated in April 2001 and October 2002, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions and statement of the case 
have provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring 
new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to 
the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3,156(a)).  However, this amendment is 
effective only for claims filed on or after August 29, 
2001.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.


Factual Background

The veteran served on active duty from April 1946 to 
January 1949.

The evidence considered at the time of the March 1953 
rating decision consisted of the veteran's service medical 
records and records from the VA Hospital in Dearborn, 
Michigan.  A review of the veteran's service medical 
records shows that on entrance medical examination 
performed in April 1946, the veteran's abdominal viscera 
were listed as normal.  An October 1946 treatment note 
showed the veteran was treated for complaints of pain 
around the umbilicus, especially when he walked a great 
deal.  No medication was provided and no diagnosis was 
noted.  Service medical records are negative for duodenal 
ulcers.

VA medical records dated in July 1952 reflect the veteran 
was treated for duodenal ulcers.

In a rating decision dated March 1953, the RO found that 
the umbilical pain noted in the veteran's service medical 
records was held to be an acute condition and not a 
ratable entity.  The RO further found the duodenal ulcer 
to be uncomplicated and occurring approximately 30 months 
after discharge from peacetime service.  Therefore it was 
not incurred during service.  The veteran was notified of 
this decision in March 1953 and did not file an appeal.  
Evidence received subsequent to this decision is 
summarized below.

Private medical records from the Community Hospital reveal 
that the veteran underwent an appendectomy in October 
1953.  During the surgery, a benign duodenal lesion was 
excised.  Private medical records reflect that in May 
1955, the veteran underwent a gastric resection for an 
active duodenal ulcer.  

VA records dated from November 1954 to September 2000 
primarily reflect treatment for duodenal ulcers.  VA 
outpatient progress notes dated November 1954 to October 
1972 show treatment for a duodenal ulcer.  In August 2000, 
the veteran was admitted to the VAMC.  The discharge 
summary noted the pertinent diagnoses were upper 
gastrointestinal bleed and peptic ulcer disease.

In August 2000, the veteran was again admitted to the 
VAMC.  The pertinent diagnosis was massive upper 
gastrointestinal bleed.

In August 2000, the veteran submitted another claim for 
service connection for subtotal gastrectomy secondary to 
duodenal ulcer disease.  He reported that he had been 
receiving VA treatment.

A Board hearing was held in October 2002.  At the hearing 
the veteran reiterated many of his assertions.  He 
testified that he saw at least 3 private doctors for his 
ulcer disease beginning in 1950.  He had received both 
private and VA treatment for the ulcers since that time.  
His spouse testified that she and the veteran married in 
March 1949, and she prepared his food according to the 
diet prescribed by his doctors.  

Analysis

The veteran contends that he incurred a subtotal 
gastrectomy secondary to duodenal ulcer disease in 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service incurrence will 
be presumed for certain chronic diseases, including 
ulcers, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran's claim for service connection for a subtotal 
gastrectomy secondary to duodenal ulcer disease was 
previously denied by the RO in a March 1953 decision.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  While 38 C.F.R. § 3.156 has 
recently been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, 
the Board will apply the old version of 3.156(a) as it 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the claim for service connection for a 
subtotal gastrectomy secondary to duodenal ulcer disease 
in March 1953, it considered the veteran's service medical 
records, which are negative for duodenal ulcer disease.  
In its March 1953 decision, the RO also considered post-
service medical records from the VAMC dated July 1952 
which showed he was diagnosed with duodenal ulcer.  

Evidence submitted since the March 1953 RO decision 
includes VA and private medical records which show on 
going treatment for duodenal ulcer disease.  The medical 
records for treatment of a duodenal ulcer are cumulative, 
they are not new as they merely show the continued 
existence of ulcer disease.  Moreover, the medical records 
are not material evidence as they do not provide a nexus 
between the current disability and military service, and 
are therefore not so significant that they must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Evidence submitted since the March 1953 RO decision also 
includes VA medical records dated from November 1954.  
These documents show the veteran was treated primarily for 
duodenal ulcers.  Although this evidence is new, it is not 
material, as it does not tend to show that the veteran's 
subtotal gastrectomy secondary to duodenal ulcer disease 
is linked to service, and is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.   

Since the RO's 1953 rating decision, the veteran has again 
provided statements asserting that he incurred an ulcer 
condition during service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1953 rating decision, 
and such are not new evidence.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  Moreover, as a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the March 1953 decision which denied 
service connection for subtotal gastrectomy secondary to 
duodenal ulcer disease.  Thus the claim has not been 
reopened and the March 1953 RO decision remains final.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a subtotal 
gastrectomy secondary to duodenal ulcer disease is not 
reopened. 



		
RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

